DETAILED ACTION
This office action is a response to the amendment and arguments filed on July 11, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 4, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 11-12, filed July 11, 2022, with respect to the rejection of Claims 37-62 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 37-62 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 37-62 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendment filed on July 11, 2022 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. 

The closest prior art found is as follows: Lei et al. (US 2019/0053269), Iyer et al. (US 2021/0235491), Kim et al. (US 2019/0238204), Naghshvar et al. (US 2019/0141744) and Yang et al. (US 2021/0120585).

Prior art reference Lei is directed to a channel reservation signal in NR shared spectrum. A transmitting device may obtaining channel access after a clear channel assessment (CCA) operation. The transmitting device may then determine an offset between a boundary of a symbol and a particular time at which the channel access is obtained. The transmitting device may generate a channel reservation (CR) preamble based on the offset and transmit the CR preamble. The transmitting device may also generate the CR preamble based on occupancy of sub-bands or beams used by the transmitting device. A receiving device may monitor for a CR message based on the CR preamble (Lei Abstract; Figure 1, 2 and 9; Paragraph [0018, 0039 and 0081-0084]).
Prior art reference Iyer is directed to channel access indication for spectral reuse, power savings and coexistence. A Channel Access Indicator (CAI) may be employed in New Radio Unlicensed (NR-U) to indicate channel occupation by a node to nodes outside its cell, indicate channel occupation by a node to nodes within its cell to aid spectral reuse, and to trigger a handshake between nodes within a cell to ensure that receiver has clear channel to transmit and receive (Iyer Abstract; Paragraph [0018-0019 and 0220-0221]).
Prior art reference Kim is directed to an approach to predistortion of a first set of signals for an antenna array allows beam-steering without corrupting spectrum away from the main beam and where other users may be located. In some implementations, the predistorter uses fewer than one predistorter per signal (i.e., per power amplifier or per antenna), and/or has the computational complexity of such fewer predistorters, to generate predistortions of the first set of signals for amplification and transmission via the antenna array (Kim Abstract; Figure 1, 3 and 9; Paragraph [0005-0011 and 0058-0059]).
Prior art reference Naghshvar is directed to listen before talk for millimeter wave multi-user multiple-input-multiple-output communications. The wireless device may perform a first listen before talk (LBT) procedure for a configuration of a first antenna panel based at least in part on a first LBT timer and may perform a second LBT procedure for a configuration of a second antenna panel based at least in part on a second LBT timer. The wireless device may then perform a multiple user multiple-input multiple-output (MU-MIMO) transmission. The MU-MIMO transmission may include transmitting a first packet to a second wireless device using the configuration of the first antenna and transmitting a second packet to a third wireless device using the configuration of the second antenna (Naghshvar Abstract; Figure 1, 2, 9 and 10; Paragraph [0110-0116 and 0165-0172]).
Prior art reference Yang is directed to an information transmission method and apparatus. before the step of performing the transmission of the information at the determined at least one of the time domain position, the frequency domain position or the spatial domain position of the information transmission, the method includes performing a clear channel assessment (CCA)/listen-before-talk (LBT) detection, or performing a beam-based CCA/LBT detection. A sum of detected energies in respective beam directions is used as the received energy. An equipment reattempts CCAs/LBT detections at multiple frequency domain positions of a next information position by using an original beam direction. In the case where a CCA/LBT succeeds within an original beam at at least one of the multiple frequency domain positions, the equipment performs the transmission of the information at the at least one of the multiple frequency domain positions by using the original beam. In the case where a detection to a channel fails within a beam at none of the multiple frequency domain positions, the preceding processing mode is used (Yang Abstract; Paragraph [0009-0027]).

The prior art references fail to disclose alone or in any reasonable combination, as required by the independent claims “...transmitting, in transmission resources of a collection of transmission resources corresponding to an LBT sensing event, according to a primary emission pattern having a main lobe in a primary angular direction associated with a channel path towards an intended receiver; and transmitting according to one or more secondary emission patterns in one or more of the transmission resources corresponding to the LBT sensing event, such that the energy of the one or more secondary emission patterns, when accumulated over the collection of transmission resources corresponding to the LBT sensing event, is configured to indicate channel occupancy in angular directions other than the primary angular direction.”
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414